Citation Nr: 0801126	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral hearing loss is related to the veteran's period of 
active military service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
service; and sensorineural hearing loss may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his currently diagnosed bilateral 
hearing loss had its origin during his active military 
service.  He points out that he received treatment during his 
period of active service and maintains that this was the 
onset of the diagnosed bilateral hearing loss.

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
veteran, including in September 2003 and March 2006.  
Information that pertains to the appropriate effective dates 
and disability ratings was provided to the veteran in the 
March 2006 letter.  See  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007).

With respect to VA's duty to assist, the Board finds that all 
available evidence and records identified by the appellant as 
plausibly relevant to his pending claim have been collected 
for review.  The RO made several searches for records 
concerning the veteran's period of service.  The RO attempted 
to obtain records from the National Personnel Records Center 
(NPRC), but there is no indication that any records were 
available, according to its July and September 2003 responses 
to the RO's inquiries.  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, the Board finds that the requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a bilateral 
hearing disorder.  In the absence of service medical records 
or evidence of medical treatment for hearing loss within a 
reasonable time subsequent to the veteran's military service, 
the Board finds that any medical opinion would be based on 
pure speculation.  See 38 C.F.R. § 3.102 (service connection 
may not be predicated on a resort to speculation or remote 
possibility).

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

As noted above, given that the veteran's service medical 
records are unavailable, judicial case law increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant; 
however, it does not lower the legal standard for proving a 
claim for service connection.  See Russo v. Brown, supra.  It 
is indeed unfortunate that the veteran's service medical 
records may be unavailable.  However, a grant of service 
connection for bilateral hearing loss requires an etiological 
link between the claimed in-service injury and the currently 
claimed disability.

The Board has weighed both the positive and negative evidence 
in the claims file, and concludes that the preponderance of 
the probative evidence of record is against the veteran's 
claim for service connection for a bilateral hearing loss.  
The veteran testified that, prior to military service, he had 
right ear problems but was not treated by a physician (see 
hearing transcript, page 6).  He also testified that he 
received medical care for right ear infections during service 
and that, shortly after discharge he sought private medical 
treatment but the records were unavailable (Id. at page 11).  
The veteran submitted written statements from a service 
comrade that support his statements.  

The Board does not doubt the veteran's credibility.  However, 
even if the Board assumes that medical treatment was rendered 
to him during service, there is still a 19-year gap between 
his service discharge and his medical treatment for the 
claimed bilateral hearing loss.  Here, there are simply no 
medical records showing the veteran's treatment for a hearing 
loss disability until 1978.  This is an extended period of 
time before a diagnosis regarding a bilateral hearing loss is 
reported.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(appellant failed to provide evidence of continuity of 
symptomatology of low back condition).  

It seems feasible that the veteran would report such symptoms 
at least within a reasonable time thereafter.  In considering 
the merits of a claim, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  If a 
condition noted during service is not shown to be chronic, 
continuity of symptoms sufficient to establish the chronic 
character of the condition after service must be present for 
an appropriate grant of service connection.  38 C.F.R. 
§ 3.303.  

This also leads to the determination that it cannot be 
presumed that the veteran's bilateral hearing loss was 
incurred during his active military service as the record 
does not show that a bilateral hearing loss was manifested to 
a degree of 10 percent or more during the first post service 
year.  

The veteran testified that he had continuing symptoms of a 
bilateral hearing loss; however, there are no medical 
statements or opinions concerning a relationship between his 
bilateral hearing loss and military service other than by the 
veteran's own history.  However, the veteran does not meet 
the burden of presenting evidence as to medical cause and 
effect, or a diagnosis, merely by presenting his own 
statements, because as a layperson he is not competent to 
offer medical opinions.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  But, 
the veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed bilateral hearing 
loss.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bilateral hearing loss.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for bilateral hearing loss.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss is not warranted.

ORDER

Service connection is denied for bilateral hearing loss.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


